RESPONSE TO APPLICANT’S AMENDMENT

 1.  Applicant's amendment, filed 10/20/2022, is acknowledged.
 
2.  Claims 1-4, 8-16, 18-24, 27-34, 37  are pending.

3.  Applicant’s IDS, filed 09/22/2022, is acknowledged. However, Only English abstract of reference CN107428836 is considered.   The Search report of Chinese application No. 201910199182 is lined through because no English translation was provided.  Applicant is invited to provide the English translation. 

 4. Claims 1-4, 8-16, 18-23, 33-34, 37  are allowable. 

5.  The following new grounds of rejection are necessitated by the amendment submitted 10/20/2022.
 
6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


7.  Claims 24 and 27-32 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the same reasons set forth in the previous Office Action mailed 07/29/2022.

Applicant’s arguments, filed 10/20/2022, have been fully considered, but have not been found convincing.

Applicant fails to address the issue of “modulating” in claim 24 and 32.  At issue the generic method of modulating (i.e., inhibiting and enhancing) LAG-3 activity in a LAG-3-expressing cell with  anti-LAG-3 VHH antibodies, W3396 Abs.   The term “modulating” indicates increase or decrease in the activity of the cells, however, it is not clear how exposing the cell to the same antibody would have opposing and mutual exclusive (increasing/decreasing) effect on the same cells


Applicant submits that the instant specification (see, e.g., paragraphs [0004] and [0133] of the specification as filed) recites the correlation between anti-LAG 3 antibodies and diseases such as cancer, immune disease, inflammation and fibrosis, heart disease, and stroke. The instant specification also provided in vitro experimental data for the claimed antibodies, for example, binding activity (see, e.g., Figures 2A-2C, Tables 4A-4B and Tables 5A-5B), blocking activity (see, e.g., Figures 3A-3C and Figures 4A-4D), enhancing IL-2 pathway activity (see, e.g., Figures 7A and 7B), promoting human T cell IFN-y secretion (see, e.g., Figure 8B), etc. Applicant submits that the instant specification teaches how to extrapolate data obtained from in vitro activity data to the development of effective in vivo subject including human therapeutic treatment.

This is not found persuasive because [0004] and [0133] of the specification provide information about LAG-3 and its ligand including MHC-II, LSECtin and Galectin-3.   However, the instant specification fails to characterize W3396 anti-LAG-3 epitope and its capacity to block the different LAG-3 ligands and involvement of the different ligand interaction in the treatment of the claimed diseases. The specification at [0267] discloses that W3396-R2-2 binds to a unique epitope, i.e. V104, which is not found in the three tested benchmark antibodies. The specification (Fig. 3) shows that that the claimed antibody W3396 blocks the binding of LAG-3 to cell surcace MHC-II.   Accordingly, the available of benchmark antibodies used in the treatment of certain diseases does not impute W3396 activity for modulation  of LAG-3 activity in the treatment of cancer, autoimmune disease, infectious disease, fibrosis, heart disease or stroke.  Showing one LAG-3 anticancer antibody would not impute the function of all anti-LAG-3 antibodies as anti-cancer antibodies.  The specification fails to show that no differences in modulation of LAG-3 activity were observed between the claimed antibody and the benchmark antibodies. 

 Applicant points to Fig. 2A-2C show the binding affinity of the antibody to the surface of a cell. Table 4A and 4B show the affinities of W3396- R2-1, W3396-R2-2 and W3396-R2-13 to human LAG-3, and the affinities to mouse LAG-3.   Table 5A and 5B show the affinity of W3396-R2-1, W3396-R2-2 and W3396-R2-13 to cell surface human, cyno and mouse LAG-3 in different batches of experiments, in comparison to BMK Abs (W339-BMK1, W339-BMK7, W339-BMK8).  Fig. 3A-3C show that W3396-R2-1, W3396-R2-2 and W3396-R2-13 block the binding of human LAG-3 to cell surface human MHC-II with a comparable or better IC50 than that of BMK Abs (W339-BMK1, W339-BMK7 and W339-BMK8), as measured by FACS. Figure 4A and Figure 4B show that W3396-R2-1, W3396-R2-2 and W3396-R2-13 block the binding of human LAG-3 to sinusoidal endothelial cell lectin (LSECtin) with a comparable or better IC50 than that of BMK Abs (W339-BMK1, W339-BMK7 and W339- BMK8), as measured by enzyme-linked immunosorbent assay (ELISA).  Figures 7A and 7B show that W3396-R2-1, W3396-R2-2 and W3396-R2-13 enhance IL-2 pathway activity with a comparable or better EC50 than that of BMK Abs (W339-BMK1, W339-BMK7 and W339-BMK8), as measured by RGA assay. Fig. 8 show that W3396-R2-1, W3396-R2-2 and W3396-R2-13 are comparable to or more potent than the BMK Abs (W339-BMK1, W339-BMK7 and W339- BMK8) in promoting human T cell IFN-7 secretion, as measured by human Mixed Lymphocyte Reaction (MLR) assay.

However, the specification  provide no evidence of use of the claimed antibodies in the treatment of cancers (e.g., the laundry list recited in claim 27),  autoimmune disease (e.g., the laundry list recited in claim 29) , infectious disease (e.g., the laundry list recited in claim 28), fibrosis of (heart, liver, kidney, skin, scleroderma, lung), heart diseases (e.g., coronary artery disease, high blood pressure, cardiac arrest, congestive heart failure, arrhythmia, peripheral artery disease, stroke, congenital heart disease ) and stroke.  The specification does not teach how to extrapolate data obtained from in vivo pharmacokinetics (PK) study in mice to the development of effective in vivo subject including human therapeutic treatment, commensurate in scope with the claimed invention. Therefore, it is not clear that the skilled artisan could predict the efficacy of the anti-LAG-3 VHH antibodies, W3396 Abs exemplified in the specification. 


Applicant further submits that the instant specification also provided comparative data with benchmark antibodies, including W339-BMK1 (clone “25F7”, US20110150892 A1), W339-BMK7 (clone “H4sH15482P”, US 2017/0101472 A1) and W339-BMK8 (clone “BAP050-hum01”, WO02015138920 A1), respectively. Applicant submits that the instant application identified the claimed antibodies have better/comparable properties than the reference benchmark antibodies. The benchmark antibodies are known to be useful in treating diseases or conditions such as cancer, autoimmune disease, or infectious disease (see, paragraphs [0303]-[0329] in US20110150892 Al; paragraphs [0197]-[0218] in US 2017/0101472 A1; and lines 20-25 on page 2, lines 17-21 on page 149, and lines 5-23 on page 182 in WO2015138920 Al), and accordingly a skilled person in the art would understand that the instantly claimed antibodies would also be useful for treating such diseases and conditions, based on the activities as shown in the present application.

Again, LAG-3 has multiple ligands.  Further, there are both soluble and membrane-bound ligands that binds to LAG-3 which adds more complexity to the modulation of LAG-3 activity and treatment of cancers, autoimmune disease, infectious diseases, fibrosis, heart diseases and stroke.  The specification fails to provide which ligand LAG-3 engaging  the instant specification fails to characterize W3396 anti-LAG-3 epitope and its capacity to block the different LAG-3 ligands and involvement of the different ligand interaction in the treatment of the claimed diseases. The specification at [0267] discloses that W3396-R2-2 binds to a unique epitope, i.e. V104, which is not found in the three tested benchmark antibodies.  Accordingly, the available of benchmark antibodies used in the treatment of certain diseases does not impute W3396 activity for modulation  of LAG-3 activity in the treatment of those disease including cancer, autoimmune disease, infectious disease, fibrosis, heart disease or stroke.  Showing one LAG-3 anticancer antibody would not impute the function of all anti-LAG-3 antibodies as anti-cancer antibodies.  The specification fails to show that no differences in modulation of LAG-3 activity were observed between the claimed antibody and the benchmark antibodies.  For example, Lauder et al (J Immunother Cancer  2020, 8(2):1-13) teach that anti-LAG-3 antibody alone did not provide a survival advantage to mice bearing 4T1/MC38 tumors (Pages 9-10, bridging ¶, page 10, left col., 1st ¶ and Fig. 6C&D, Fig. 7).

Moreover, the specification (Fig. 3) shows that that the claimed antibody W3396 blocks the binding of LAG-3 to cell surface MHC-II. However, Liu et al (J Immunol . 2013 Apr 15;190(8):4185-95) provide evidence that LSECTin limits T-cell activity was obtained using mouse models of acute viral infection. The instant specification and the prior art fail to show that treatment of with the claimed W3396 antibody that block the MHC-II ligand interaction would result in the treatment of acute viral infection.

Bae et al.  Targeting LAG3/GAL-3 to overcome immunosuppression and enhance anti-tumor immune responses in multiple myeloma. Leukemia [Internet]2022;36:138–54, identify and validate blockade of LAG3/GAL-3, alone or in combination with immune strategies including XBP1/CD138/CS1 multipeptide vaccination, to enhance anti-tumor responses and improve patient outcome in multiple myeloma. The instant specification fails to show that the claimed antibody W3396 would inhibit the LAG3/Gal-3 interaction.  Given that LAG-3 has multiple ligands, the effect of different LAG-3 antibodies binding different epitopes  and their capacity to block different LAG-3 ligands  would have different effect on different diseases.  

Importantly, US 20220213192 teach that  that the treatment with the antibody W3396 alone had little effect in colon26 tumor growth inhibition [0122].  Yet, Applicant claims methods of treating cancer with W3396.

US20110150892 fails to show any in vivo effect on the cancers (e.g., the laundry list recited in claim 27),  autoimmune disease (e.g., the laundry list recited in claim 29) , infectious disease (e.g., the laundry list recited in claim 28), fibrosis of (heart, liver, kidney, skin, scleroderma, lung), heart diseases (e.g., coronary artery disease, high blood pressure, cardiac arrest, congestive heart failure, arrhythmia, peripheral artery disease, stroke, congenital heart disease ) and stroke.  While the `892 publication provides anti-LAG3 antibody alone (25F7)resulted in tumor growth inhibition of Sa1N fibrosarcoma and MC38 colon cancer [0411] .   However, the specification at [0267] discloses that W3396-R2-2 binds to a unique epitope, i.e. V104, which is not found in the three tested benchmark antibodies.   Accordingly, the available of benchmark antibodies used in the treatment of  fibrosarcoma and colon cancer in the `892 publication does not impute W3396 activity for modulation  of LAG-3 activity in the treatment of those disease including cancer, autoimmune disease, infectious disease, fibrosis, heart disease or stroke.


Neither the US2017/0101472 and WO 2015/138920 fails to show any in vivo efficacy of any disease. 

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


8.  Claims 1-4, 8-16, 18-23, 33-34, 37  are allowable. 


 

9.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 27, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644